COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-07-463-CR


EDWARD G. CROCKETT                                            APPELLANT

                                       V.

THE STATE OF TEXAS                                                 STATE

                                   ------------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     Appellant Edward G. Crockett appeals his conviction for possession of

four grams or more but less than 200 grams of cocaine enhanced by a prior

burglary conviction.2 We affirm.




     1
         … See Tex. R. App. P. 47.4.
     2
      … See Tex. Health & Safety Code Ann. § 481.115(a), (d) (Vernon
2003); Tex. Penal Code Ann. § 12.42(b) (Vernon Supp. 2008).
      On the night of December 28, 2006, Fort Worth Police Officers J.H. Hill

and D.M. Martinez were staking out a known drug house on Hanna Street in

Fort Worth when a station wagon pulled up to the curb in front of the house.

The driver, Harry Ford, exited the car, met briefly with another man on the

doorstep, returned to the station wagon, and drove away.

      Suspecting that a drug transaction had just occurred, the officers

followed the station wagon several blocks to a house on Northwest 26th

Street. Ford parked in the driveway and met appellant in the street. As Officer

Hill approached Ford, appellant retreated to the driveway next to the station

wagon. Officer Hill saw appellant place his hand on top of the station wagon

near the driver’s door and wait. Officer Hill wondered why appellant was “still

hanging around the area,” so he went to talk to him. Officer Hill observed that

appellant was very nervous; his lips were quivering and he was glancing around

and over his shoulder. Officer Hill then frisked appellant as a precaution and

found a “crack pipe” on him. Officer B.A. Farmer arrived at that point, and as

he was walking up the driveway, he spotted a small plastic bag of crack

cocaine resting on top of the station wagon.       The officers then arrested

appellant.




                                      2
      The State indicted appellant for possession of a controlled substance. He

waived a jury and was tried before the court. The trial court found him guilty

and sentenced him to ten years in prison.

      In his sole point on appeal, appellant claims that the evidence is factually

insufficient to support his conviction because the witnesses’ testimonies

conflicted and the State’s evidence was insufficient to link him to the

contraband.

      When reviewing the factual sufficiency of the evidence to support a

conviction, we view all the evidence in a neutral light, favoring neither party. 3

We then ask whether the evidence supporting the conviction, although legally

sufficient, is nevertheless so weak that the factfinder’s determination is clearly

wrong and manifestly unjust or whether conflicting evidence so greatly

outweighs the evidence supporting the conviction that the factfinder’s

determination is manifestly unjust. 4 To reverse under the second ground, we

must determine, with some objective basis in the record, that the great weight




      3
      … Neal v. State, 256 S.W.3d 264, 275 (Tex. Crim. App. 2008), cert.
denied, 129 S. Ct. 1037 (2009); Watson v. State, 204 S.W.3d 404, 414 (Tex.
Crim. App. 2006).
      4
     … Lancon v. State, 253 S.W.3d 699, 705 (Tex. Crim. App. 2008);
Watson, 204 S.W.3d at 414–15, 417.

                                        3
and preponderance of all the evidence, though legally sufficient, contradicts the

verdict.5

      We cannot conclude that a conviction is clearly wrong or manifestly

unjust simply because we would have decided differently than the trial court or

because we disagree with its resolution of a conflict in the evidence. 6 We may

not simply substitute our judgment for the factfinder’s.7      Unless the record

clearly reveals that a different result is appropriate, we must defer to the trial

court’s determination of the weight to be given contradictory testimonial

evidence because resolution of the conflict often turns on an evaluation of

credibility and demeanor, and the trier of fact was in attendance when the

testimony was delivered.8       Thus, we must give due deference to the

factfinder’s determinations, “particularly those determinations concerning the

weight and credibility of the evidence.” 9      An opinion addressing factual




      5
          … Watson, 204 S.W.3d at 417.
      6
          … Id.
      7
       … Johnson v. State, 23 S.W.3d 1, 12 (Tex. Crim. App. 2000); Cain v.
State, 958 S.W.2d 404, 407 (Tex. Crim. App. 1997).
      8
          … Johnson, 23 S.W.3d at 8.
      9
          … Id. at 9.

                                        4
sufficiency must include a discussion of the most important and relevant

evidence that supports the appellant’s complaint on appeal.10

         A person unlawfully possesses contraband when he (1) exercises actual

care, custody, control, or management over the contraband and (2) knows the

matter possessed is contraband.11 When there is no evidence that the accused

was in exclusive control of the place where the contraband was found, the

State must offer additional, independent facts and circumstances that “link” the

accused to the contraband.12 Whether this evidence is direct or circumstantial,

“it must establish, to the requisite level of confidence, that the accused’s

connection with the drug was more than just fortuitous.” 13

         No formula exists to dictate a finding of links sufficient to support an

inference of knowing possession.14 It is the logical force of the evidence, and




         10
              … Sims v. State, 99 S.W.3d 600, 603 (Tex. Crim. App. 2003).
         11
       … Tex. Health & Safety Code Ann. §§ 481.002(38) (Vernon Supp.
2008), 481.115(d) (Vernon 2003); Poindexter v. State, 153 S.W.3d 402,
405–06 (Tex. Crim. App. 2005).
         12
              … See Poindexter, 153 S.W.3d at 406.
         13
              … Id. (quoting Brown v. State, 911 S.W.2d 744, 747 (Tex. Crim. App.
1995)).
         14
              … Taylor v. State, 106 S.W.3d 827, 831 (Tex. App.—Dallas 2003, no
pet.).

                                           5
not the number of links, that supports a factfinder’s verdict.15 Possible links

include but are not limited to (1) whether the defendant was present when the

drugs were found; (2) whether the drugs were in plain view; (3) the defendant’s

proximity to the drugs and their accessibility; (4) whether the defendant

possessed other contraband or drug paraphernalia; and (5) whether the

defendant made furtive gestures.16

      Applying the relevant links listed above to this case, the record shows

that appellant was in knowing possession of the drugs at the time of his arrest.

The evidence described above shows that appellant was present when the

drugs were found, that he made furtive gestures, that he possessed drug

paraphernalia at the time of his arrest, that the drugs were in plain view, and

that the drugs were proximate to appellant and accessible to him. Although

appellant points out a number of discrepancies and conflicts in the testimony

relevant to these links, he does not explain how they render the evidence

factually insufficient. Mere contradictions in testimony made by witnesses at

trial will not suffice to overturn a conviction based on factual insufficiency. 17

Rather, contradictions or conflicts relate to the weight and credibility of the


      15
           … Evans v. State, 202 S.W.3d 158, 166 (Tex. Crim. App. 2006).
      16
           … See Taylor, 106 S.W.3d at 831.
      17
           … Turner v. State, 4 S.W.3d 74, 83 (Tex. App.—Waco 1999, no pet.).

                                        6
evidence. 18 As factfinder, the trial court resolved any alleged conflicts in the

witnesses’ testimony in the State’s favor, and viewing the entire record in a

neutral light, we cannot say that the trial court’s resolution of conflicts in the

testimony was clearly wrong or manifestly unjust. 19 Accordingly, we overrule

appellant’s sole point of error and affirm the trial court’s judgment.


                                                  PER CURIAM

PANEL: CAYCE, C.J.; WALKER and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 18, 2009




      18
       … Weisinger v. State, 775 S.W.2d 424, 429 (Tex. App.—Houston
[14th Dist.] 1989, pet. ref’d).
      19
           … See Watson, 204 S.W.3d at 414–15, 417; Johnson, 23 S.W.3d at
8, 11.

                                        7